Citation Nr: 1805229	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  10-01 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for post cerebrovascular accident (CVA) with residual left inferior homonymous quadrantanopsia and intermittent visual aura.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for left knee condition.

4. Entitlement to service connection for breathing problems.

5. Entitlement to service connection for pulmonary fibrosis. 

6. Entitlement to an initial compensable rating for recurrent boils, furuncles, and abscesses due to staph infections. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1958 to March 1960.

These matters come to the Board of Veterans'Appeals (Board) on appeal from September 2008, July 2012, and November 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia, Houston, Texas, and Waco, Texas, respectively. The claims file is currently in the jurisdiction of the Waco, Texas RO.

The September 2008 rating decision granted service connection for recurrent boils, furuncles, and abscesses due to staph infections, rated at a noncompensable rating. The July 2012 rating decision denied service connection for status post CVA with residual left inferior homonymous quadrantanopsia and intermittent visual aura, service connection for headaches, service connection for breathing problems, and service connection for status post left knee arthroplasties. The November 2016 rating decision denied service connection for pulmonary fibrosis.

In response to the November 2016 rating decision, the Veteran filed a timely notice of disagreement (NOD) to the denial of service connection for pulmonary fibrosis. A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision. 38 C.F.R. § 19.26 (2017). To date, no SOC has been issued regarding the issue of service connection for pulmonary fibrosis. As the February 2017 NOD placed the issue in appellate status, this matter must be remanded to the agency of original jurisdiction (AOJ) for issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

A videoconference hearing was held before the undersigned in October 2017. A transcript of the hearing is associated with the Veteran's claims file.

The issues of service connection for status post CVA with residual left inferior homonymous quadrantanopsia and intermittent visual aura, service connection for headaches, service connection breathing problems, service connection for pulmonary fibrosis, and entitlement to a compensable rating for recurrent boils, furuncles, and abscesses due to staph infections are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On September 20, 2017, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his appeal for entitlement to service connection for left knee condition; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the matter of entitlement to service connection for left knee condition, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). Given the Veteran's expression of intent to withdraw the appeal for service connection for left knee condition, further discussion of the impact of VA's duty to notify and assist is not necessary. 

II. Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary. 38 U.S.C. § 7104; 38 C.F.R. § 20.101. An appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his authorized representative/ attorney and must be in writing (except for appeals withdrawn on the record at a hearing). 38 C.F.R. § 20.204(b).

On September 20, 2017, at his videoconference hearing before the undersigned, the Veteran and his representative requested his claim for service connection for left knee disability be withdrawn. Hence, there is no allegation of error of fact or law for appellate consideration on this claim. Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal is dismissed.


ORDER

The appeal seeking entitlement to service connection for left knee condition is dismissed.




REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In regard to the issue of entitlement to a compensable rating for recurrent boils, furuncles, and abscesses due to staph infections, the Board finds the October 2016 VA examination inadequate because it did not take into account the Veteran's lay statements regarding flare-ups. In addition, the Veteran reported at his September 2017 hearing that his skin condition has worsened since his last examination. 

In regard to the issue of service connection for status post CVA, the Board finds VA has not sufficiently addressed the contentions of the Veteran. Here, the Veteran has contended on numerous occasions that his history of recurrent staph infections and treatment for these infections have affected his immune system, which as likely as not caused blood clots and/or his CVA. See August 2012 correspondence, December 2013 correspondence, October 2014 correspondence, January 2015 correspondence. The May 2012 VA examiner stated that chronic infections can cause a pro-inflammatory state that may predispose a CVA, but found it more likely that the Veteran's CVA was related to his vasculopathic risk factors or familial predisposition. The examiner stated she could not comment on the contribution of a pro-inflammatory state caused by chronic staph infections to his CVA without resorting to speculation. The Board finds this opinion lacks adequate rationale as to why it more likely that the Veteran's CVA was related to his vasculopathic risk factors or familial predisposition. Further, VA requires that if an examiner cannot provide an opinion without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

In regard to the issue of headaches, the Veteran contends his headaches are secondary to his history of CVA (strokes). Therefore, consideration of whether the Veteran is entitled to service connection for headaches must be deferred pending resolution of the claim seeking service connection for status post CVA. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

In regard to the issue of breathing problems, first, it appears there are incomplete private treatment records from the Veteran's treating respiratory doctor. A May 2016 Pulmonics Plus visit includes only page 1 of 5. The first page of this visit references April 2015, May 2015, July 2015, and October 2015 clinic visits, which are not of record. Second, the January 2016 visit to Pulmonics Plus assessed bronchitis and cough, but no VA examination opinion addressed the assessment of bronchitis and cough, and whether those conditions could be caused or aggravated by the Veteran's chronic staph infections or formaldehyde exposure in service. 

Lastly, in November 2016, the RO issued a rating decision denying service connection for pulmonary fibrosis. In February 2017, the Veteran filed a timely NOD. To date, the AOJ has not yet issued a SOC pertaining to this issue. Pursuant to Manlincon, the Board is required to remand, rather than refer, such issues to the AOJ. 12 Vet. App. 238 (1990).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask he identify the provider(s) of any additional treatment or evaluation he has received for his recurrent boils, furuncles, and abscesses due to staph infections, history of CVA and residuals, headaches, or breathing problems, which is not already associated with the claims file, and to provide any necessary releases. Then, obtain complete records of all such treatment or evaluation from the sources identified by the Veteran.

Specifically, review of the claims file shows incomplete treatment records for Dr. A.K. at Pulmonics Plus.

2. After completion of the above step, schedule the Veteran for a VA examination to determine the current severity of his service-connected recurrent boils, furuncles, and abscesses due to staph infections. The claims file must be made available to and reviewed by the examiner prior to the examination. Any necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The AOJ should make reasonable efforts to schedule the Veteran for an examination during an active period of skin disorder flare-up. Regardless of whether the exam is performed during a flare-up, the examiner's report must discuss the Veteran's lay statements from the examination and the claims file as to the frequency and severity of symptoms during a flare-up. 

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. After completion of remand instruction (1) to the extent possible, forward the claim file to a qualified medical professional, preferably with experience and expertise with infectious diseases, to provide an addendum opinion on the likelihood that the Veteran's recurrent staph infections and treatment for these infections affect the immune system, which as likely as not caused blood clots and/or his past CVAs. The examiner must review the claim file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's past CVAs were caused by his history of recurrent staph infections and treatment for those infections? 

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's past CVAs were aggravated by his history of recurrent staph infections and treatment for those infections? 

If aggravation is found, the examiner is asked to state the baseline level of CVA before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's CVA and what level of increase was due to aggravation from his history of recurrent staph infections and treatment? 

When answering (a) and (b), the examiner must specifically address the Veteran's contention that his recurrent staph infections and treatment for these infections affect the immune system, which as likely as not caused blood clots and/or his CVA. See August 2012 correspondence, December 2013 correspondence, October 2014 correspondence, January 2015 correspondence. The examiner must discuss the May 2012 VA examiner statement that chronic infections can cause a pro-inflammatory state that may predispose a CVA and the May 2002 VA treatment discussion of Veteran's long history of infections raise the possibility of an immune deficiency.

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. After completion of remand instruction (1) to the extent possible, forward the claim file to a qualified medical professional, preferably with experience and expertise in pulmonary conditions, to provide an addendum opinion on the nature and etiology of the Veteran's breathing problems. The examiner must review the claim file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

(a) Identify any breathing conditions experienced by the Veteran, previously and currently. 

(b) For each breathing condition identified, is it at least as likely as not (50 percent or better probability) that the identified breathing condition was caused by his history of recurrent staph infections and treatment for those infections?

(c) For each breathing condition identified, is it at least as likely as not (50 percent or better probability) that the identified breathing condition was aggravated by his history of recurrent staph infections and treatment for those infections?

(d) For each breathing condition identified, is it at least as likely as not (50 percent or better probability) that the Veteran's identified breathing condition is etiologically related to in-service exposure to formaldehyde while working as a mortician? 

When answering (b), if aggravation is found, the examiner is asked to state the baseline level of the identified breathing condition before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the identified breathing condition and what level of increase was due to aggravation from his history of recurrent staph infections and treatment? 

When answering (a)-(d), the examiner should discuss the Veteran's lay statement regarding coughing, wheezing, and shortness of breath, found in Dr. A.K.'s private treatment notes. The examiner should address the Veteran's contention that his history of recurrent staph infections and treatment for those infections, affected his immune system, making him more likely to contract other infections, to include pseudomonas aeruginosa in his lungs, as found by VA in July 2002. See June 2010 representative letter. 

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Upon completion of the above examinations and opinions, the AOJ should review the examiners' reports to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2017).

6. Upon completion of the above actions, readjudicate the claim. If any of the decisions are adverse to the Veteran, issue a supplemental SOC and allow the Veteran and his representative the opportunity to respond. Thereafter, this case should be returned to the Board for further appellate review, if in order.

7. Issue a statement of the case with regard to the issue of service connection for pulmonary fibrosis. Notify the Veteran that he must submit a timely substantive appeal to perfect an appeal of the claim. If a timely substantive appeal is received, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


